internal_revenue_service number release date index number -------------------------------- ------------------------ ------------------------- --------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-114489-07 date december legend distributing controlled sub sub shareholder a shareholder b shareholder c x y ------------------------- ---------------------------------- ----------------------- -- ---------------------------- ---------------------------------- ----------------------- -- --------------------------- ---------------------------------- ----------------------- -- ------------------------------- ---------------------------------- ----------------------- -- ---------------------------- -- -------------- -- -------------------------- -- ------ -- ------ -- plr-114489-07 business d business e business f ----------------------------- -- --------------------------------------------- -- ---------------------------------------- -- dear --------------- this letter responds to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the material information submitted in the date letter as well as letters dated date date date date date date and date is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled_corporation see code sec_355 and sec_1_355-7 facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has a single class of voting common_stock outstanding shareholder a and shareholder b each own x of the stock of distributing the other y of distributing stock is owned by shareholder c distributing is a pure holding_company with three wholly owned subsidiary corporations controlled sub and sub controlled has a single class of common_stock outstanding and is engaged in business d sub is engaged in business e and sub is engaged in business f each of the subsidiaries has been owned by distributing for over five years financial information has been received indicating that each of plr-114489-07 business d business e and business f has had gross_receipts and operating_expenses representative of an active trade_or_business for each of the past years to eliminate the holding_company structure focus the management of the business d and business e on their respective businesses and to eliminate the legal actions against business d and business e from subjecting both distributing and controlled to both business’s legal actions distributing proposes to engage in the proposed transaction described below proposed transaction distributing will distribute all of the controlled stock pro_rata to its three shareholders the transaction will hereinafter sometimes be referred to either as the distribution or the proposed transaction no assets will be transferred and no liabilities will be assumed as part of the proposed transaction merger transaction immediately after the distribution sub will be merged into distributing and distributing will change its name to that of sub the merger transaction distributing represents that the merger of sub with and into distributing will qualify as a tax free reorganization under code sec_368 representations the following representations have been made with respect to the distribution a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of the corporation c the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of sub a member of the distributing separate_affiliated_group sag under code sec_355 is representative of the corporation’s present operation and with regard to such plr-114489-07 corporation there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of sub a member of the distributing sag is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted f following the proposed transaction the distributing sag and controlled sag will each continue the active_conduct of its business independently and with their separate officers directors and employees g the distribution is carried out for the following business purposes to minimize exposure of distributing and controlled to outside creditors to improve the fit and focus of the business model to facilitate the obtaining of capital in the future and to reduce the administration overhead associated with a holding_company the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes h the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both i no liabilities are being transferred or assumed as part of the proposed transaction j no property is being transferred between distributing and controlled k no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to the distributing_corporation and no items of expense will be transferred to the controlled_corporation if the distributing_corporation has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d furthermore distributing's excess_loss_account with respect to its controlled stock will be included in income immediately before the distribution see sec_1_1502-19 plr-114489-07 n payments made in connection with all continuing transactions if any between distributing and controlled will be based on terms and conditions arrived at by the parties bargaining at arms' length o the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of code sec_355 in distributing or controlled including any predecessor or successor of any such corporation rulings based solely on the information submitted and the representations set forth above this office rules as follows no gain_or_loss will be recognized by distributing on the distribution code sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholders of distributing stock on the receipt of the controlled stock from distributing code sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing shareholders immediately after the distribution will be the same as the aggregate basis of the distributing stock held by such shareholders immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 code sec_358 b and c the holding_period of the controlled stock received by distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date of the distribution code sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with code sec_312 and sec_1_312-10 and sec_1 e caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-114489-07 no opinion is expressed about the tax treatment of the distribution under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the distribution that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see code sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions described under code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled_corporation no opinion is expressed as to the tax treatment of the subsequent merger transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-114489-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven j hankin senior technician reviewer branch office of associate chief_counsel corporate cc
